Order filed March 26, 2019.




                                    In The

                  Fourteenth Court of Appeals
                                  ____________

                              NO. 14-18-00896-CV
                                  ____________

                 CITY OF HOUSTON, ET AL., Appellants

                                      V.

   HOUSTON MUNICIPAL EMPLOYEE PENSION SYSTEM, Appellee

                 On Appeal from the 333rd District Court
                          Harris County, Texas
                   Trial Court Cause Nos. 2015-35252


                               NO. 14-19-00142-CV

                  CITY OF HOUSTON, ET AL., Relators


                        ORIGINAL PROCEEDING
                         WRIT OF MANDAMUS
                           333rd District Court
                          Harris County, Texas
            Trial Court Cause Nos. 2015-35252 and 2015-35252A
                                     ORDER

      On December 7, 2018, the City of Houston, et al., filed an amended notice of
appeal appealing a severance order and a judgment. That appeal was assigned our
case number No. 14-18-00896-CV.

      On February 20, 2019, the City of Houston, et al., filed a petition for writ of
mandamus complaining of the same severance order and judgment. That original
proceeding was assigned our case number 14-19-00142-CV.

      Today, the court, on its own motion, orders the appeal and original proceeding
CONSOLIDATED.


                                       PER CURIAM

Panel consists of Chief Justice Frost and Justices Jewell and Bourliot.




                                         2